CHIEF JUSTICE
 CAROLYN WRIGHT                                                                              LISA MATZ
JUSTICES                                                                                 CLERK OF THE COURT
 DAVID L. BRIDGES                                                                           (214) 712-3450
 MOLLY FRANCIS                                                                        lisa.matz@5th.txcourts.gov
 DOUGLAS S. LANG
                                                                                            GAYLE HUMPA
 ELIZABETH LANG-MIERS
 ROBERT M. FILLMORE                      Court of Appeals                              BUSINESS ADMINISTRATOR
                                                                                            (214) 712-3434
 LANA MYERS
 DAVID EVANS                      Fifth District of Texas at Dallas                  gayle.humpa@5th.txcourts.gov
 DAVID LEWIS                             600 COMMERCE STREET, SUITE 200                       FACSIMILE
 ADA BROWN                                    DALLAS, TEXAS 75202                           (214) 745-1083
 CRAIG STODDART                                  (214) 712-3400
                                                                                              INTERNET
 BILL WHITEHILL
                                                                                      HTTP://5TH.TXCOURTS.GOV
 DAVID J. SCHENCK



                                                   March 11, 2015


     Honorable Gracie Lewis
     Presiding Judge
     Criminal District Court No. 3
     Frank Crowley Courts Building
     133 N. Riverfront Blvd., LB-40
     Dallas, TX 75207

      Re:      STATUS INQUIRY
               05-15-000006/00007/00008/00009-CR, Gary Wayne Barnes, Sr. v. The State of Texas

     Dear Judge Lewis:

             On January 28, 2015, this Court ordered the trial court to make findings regarding the above
     cases. A copy of the order is enclosed. To date, we have not received the findings. Therefore, please
     notify us of the status of the findings within TEN DAYS of the date of this letter. We appreciate
     your attention to this matter.

                                                             Sincerely,

                                                   /s/       Lisa Matz, Clerk


     cc:       Gary Wayne Barnes, Sr.
               Lori Ordiway

     ltr:mrh